Citation Nr: 0305126	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  01-04 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an earlier effective date for the grant of 
service connection for schizophrenia and assignment of a 100 
percent disability rating.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel

INTRODUCTION

The veteran served on active duty from May 1968 to May 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  


REMAND

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA is liberalizing and is therefore applicable to this 
case.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim and redefines the scope of assistance 
that VA will provide to a claimant.  The VCAA also requires 
VA to notify the claimant and the claimant's representative 
of any information not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part VA will attempt 
to obtain on behalf of the claimant.  38 C.F.R. §§ 3.102, 
3.159, 3.326 (2002).  

Review of the record reflects that the veteran has never been 
informed of the provisions of the VCAA, or of the evidence VA 
is responsible for obtaining or what the veteran is 
responsible for providing to substantiate his claim.  Such 
notification is now a prerequisite for the adjudication of a 
claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, this case must be returned to the RO to notify 
the veteran of the VCAA, the evidence necessary to 
substantiate his claim for an earlier effective date, and who 
is responsible for providing such evidence.  

The current claim was initiated in 1992.  Service connection 
for schizophrenia was granted with a 30 percent, a 70 
percent, and ultimately a 100 percent rating being granted 
along with periods of temporary total disability due to 
hospitalization.  The 100 percent rating is only effective 
from October 1998 which is after the date the claim was 
initiated.  The veteran perfected an appeal on the increased 
rating issue following the initial grant of service 
connection in the September 1997 rating decision.  Therefore, 
staged ratings are applicable.  See Fenderson v.West, 12 Vet. 
App. 119 (1999).  The statement of the case on the issue of 
an increased rating was issued in November 1997.  No 
supplemental statement of the case has been issued addressing 
subsequently received evidence.  Since the veteran has not 
been granted a 100 percent rating for the entire period of 
the current claim, he perfected an appeal for an increased 
rating following the initial grant of service connection, and 
he is now seeking an earlier effective date for his 100 
percent rating, the RO must provide the veteran with a 
supplemental statement of the case addressing the evidence 
received following the November 1997 statement of the case 
and the law applicable to the increased rating and earlier 
effective date issue.  38 C.F.R. § 19.31 (2002).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should advise the veteran and 
his representative of the VCAA and of the 
evidence necessary to substantiate the 
claim for an earlier effective date for 
service connection for schizophrenia and 
assignment of a 100 percent disability 
rating prior to the current October 1998 
effective date.  The notice should also 
advise the veteran of what evidence the 
VA is responsible for obtaining and what 
evidence the veteran is responsible for 
providing.

2.  Following completion of the above and 
receipt of any evidence generated in 
response to the VCAA notice, the RO 
should consider any additional evidence 
received.  

3.  Thereafter, the RO should prepare a 
supplemental statement of the case that 
addresses the evidence received since the 
November 1997 statement of the case and 
the law applicable to the issue of an 
earlier effective date for the grant of 
service connection for schizophrenia and 
the assignment of a 100 percent 
disability rating. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



